Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 10/10/2022 is acknowledged.


This is a reply to the application filed on 10/10/2022, in which, claim(s) 1-12 and 19-20 are pending.
Claim(s) 13-18 is/are cancelled. 
Claim(s) 19-20 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 and 01/19/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 08/24/2020 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim(s) 1-12 and 19-20 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-20 of copending Application No.: 17/001302.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the underlined differences are obvious variations of the same invention (i.e. see table below).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Present Invention
Copending Application No:. 17/001302
Claim 1: A blockchain access method, comprising: 
adding to a blockchain a consent block storing: 
an owner consent contract containing one or more access rules that determine access, for an entity other than an owner of the owner consent contract, to a portion of an asset that is stored in another block of the blockchain and owned by the owner; and 

a hash value determined from at least the owner consent contract and a previous hash value of a block, of the blockchain, immediately preceding the consent block; 

wherein the owner consent contract and a position of the consent block in the blockchain are verifiable from the hash value.
Claim 1: A blockchain access method, comprising: 
adding to a blockchain a consent block storing: 
a global consent contract containing one or more global access rules that determine access, for an entity other than an owner of the global consent contract, to a portion of an asset that is stored in another block of the blockchain, the asset having an owner that is different from the entity; and 

a hash value determined from at least the global consent contract and a previous hash value of a block, of the blockchain, immediately preceding the consent block; 

wherein the global consent contract and a position of the consent block in the blockchain are verifiable from the hash value.

Claim 2: The blockchain access method of claim 1, the portion of the asset consisting of the entire asset.
Claim 2: The blockchain access method of claim 1, the portion of the asset consisting of the entire asset.


Similarly, the rest of the independent and dependent claims are analogous to the rest of the independent and dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (Pub. No.: US 2019/0238525 A1; hereinafter Padmanabhan) in view of Rae et al. (Pub. No.: US 20170116693 A1; hereinafter Rae). [Although the application filed priority to the provisional; however, the claimed subject matter are not disclosed in the provisional. Therefore, it does not receive the benefit date].
Regarding claim 1, Padmanabhan discloses a blockchain access method, comprising: 
adding to a blockchain a consent block storing (blockchain consent manager 705 seeds the new community sidechain 752 with the consent; the new user registration node 755 may consent 751 to another node, with the consent being written into the construction blockchain 743 (e.g., being written into the fork block 742 by way of example), thus resulting in the community sidechain 786; granted consent is written int0 the payload of a blockchain protocol block where all nodes in the blockchain may view and validate the consent as a separate blockchain asset [Padmanabhan; ¶169, 147, 216]): 
an owner consent contract containing one or more access rules that determine access, for an entity other than an owner of the owner consent contract, to a portion of an asset that is stored in another block of the blockchain and owned by the owner (the consumer that owns that data or from whom permission must be obtained; the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded; expire after a specified period of time. In such case, access to the protected information is checked against the time expiration via the blockchain consent manager; consent management to control access rights, readability, exchange permissions and disclosure capabilities of the payload data stored within the blockchain: the protected data 753 is not written into the community sidechain 780, but rather, remains within the private blockchain 740 in protected form: website such as Home Depot or Lowe's within the construction blockchain 743 and elects to share information, for instance with a carpet installer, then consent may be granted to the carpet installer to join the user specific community sidechain 756 and access the relevant information. If the user wishes then to share the same information with, for example, a window installer, then the window installer may also be given consent 751 to join the user specific community sidechain 756 as a new participating node [Padmanabhan; ¶161-169, 174-179, 218]). Padmanabhan does not teach a hash value determined from at least the owner consent contract and a previous hash value of a block, of the blockchain, immediately preceding the consent block; wherein the owner consent contract and a position of the consent block in the blockchain are verifiable from the hash value; However, in a related and analogous art, Rae teaches these features.
In particular, Rae teaches a rights ledger for managing access rights of digital assets (Abstract), further teaches a hash value determined from at least the owner consent and 2 previous hash value of a block, of the blockchain, immediately preceding the consent block (receive a first new block created and distributed by a first blockchain management device, update the decentralized blockchain rights ledger with the first new block received from the first blockchain management device; determining whether any transactions not previously entered into the decentralized blockchain rights ledger are present in the memory, generating a new header identification to represent a new block in the blockchain, identifying a last closed block in the ledger; creating a hash solution satisfying the hash; the hash solution is generated by generating a hash of the new block; Each block contains a link to a previous block generated using a hash of the previous block, and often includes mechanisms for protection from tampering and revision; license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another | user/licenses) [Rae; ¶4, 12-14, 38, 63-66]), wherein the owner consent contract and a position of the consent black in the blockchain are verifiable from the hash value (the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content; verification step that examines the trail of ownership of a creation from the first registration until the current potential transaction; proof of work helps to distribute the verification; as blacks age and are verified with each following proof of work; closing transaction can also include a time stamp to establish a processing order and age of the block [Rae; ¶[34-36, 56, 85]). It would have been obvious to one of ordinary skill in the art to combine the consent management of blockchain stored assets as taught by Padmanabhan with the hash generation and verification as taught by Rae since doing so would provide a cost efficient and secure system for controlling access to data.

Regarding claim 2, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the portion of the asset consisting of the entire asset (non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile including protected data accessible only to participating nodes having user consent [Padmanabhan; ¶216, 223-226]).

Regarding claim 3, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the consent block further storing: a timestamp indicating when the consent block was added to the blockchain (timestamp and transaction data [Padmanabhan; ¶57, 73]); and 
a public identifier identifying the owner of the owner consent contract (user ID for the user profiles and universal ID for common user profile for all particular individual [Padmanabhan; ¶205-206, 228-229]).

Regarding claim 4, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the consent block further storing an asset identifier that identifies the owner consent contract (linking the asset ID within the blockchain [Padmanabhan; ¶205-207, 216-218]).

Regarding claim 5, Padmanabhan-Rae combination discloses the blockchain access method of claim 4, further comprising updating the owner consent contract by: 
subsequently adding to the blockchain a second consent block storing: an updated owner consent contract with one or more updated access rules different from the one or more access rules of the owner consent contract [Padmanabhan; ¶56-59, 61-66, 69-73, 85]; 
the asset identifier of the owner consent contract; and a second hash value determined from at least the updated owner consent contract and a second previous hash value of a block, of the blockchain, immediately preceding the second consent block [Padmanabhan; ¶56-59, 61-66, 69-73, 85];
wherein the updated owner consent contract and a position of the second consent block in the blockchain are verifiable from the second hash value, and the one or more updated access rules supersede the access rules of the owner consent contract [Padmanabhan; ¶56-59, 61-66, 69-73, 85].

Regarding claim 6, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying an asset identifier, wherein the one or more access rules determine access to the asset based the asset identifier [Padmanabhan; ¶217, 234, 355-357].

Regarding claim 7, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying an asset type, wherein the one or more access rules determine access to the asset based on the asset type (specify which elements or what kinds of data the individual wishes to share [Padmanabhan; ¶111-112, 165, 174-179]).

Regarding claim 8, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying one or more attributes, of the asset, identifying the portion of the asset to which the access is determined (protected data [Padmanabhan; ¶210-213]).

Regarding claim 9, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying an expiration date on which the one or more access rules expire (the consent granted may be time limited and expires after a specified period of time [Padmanabhan; ¶179]).

Regarding claim 10, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying a public identifier that identifies the entity receiving the access (the user ID or requestor of the structured query, identity of its clients [Padmanabhan; ¶189, 317]).

Regarding claim 11, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules granting access to the entity to view the portion of the asset (view, read, and/or access [Padmanabhan; ¶166, 371, 379]).

Regarding claim 12, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, the one or more access rules specifying a type of entity that determines a plurality of entities to which the one or more access rules apply (healthcare, bank, etc., [Padmanabhan; ¶111-112, 165, 174-179]).

Regarding claim 19, Padmanabhan-Rae combination discloses the blockchain access method of claim 1, wherein the one or more access rules include a public identifier that identifies the entity (the user ID or requestor of the structured query, identity of its clients [Padmanabhan; ¶189, 317]).

Regarding claim 20, Padmanabhan-Rae combination discloses the blockchain access method of claim 5, wherein the updated access rules supersede the one or more access rules (new rules will supersede old rules, such as expires, revoke, etc., [Padmanabhan; ¶91, 108, 179, 317]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432